Citation Nr: 0605924
Decision Date: 03/02/06	Archive Date: 04/11/06

DOCKET NO. 03-28 765                        	DATE MAR 02 2006


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to October 1970.
This appeal to the Board of Veterans' Appeals (Board) arose from a
September 2002 decision of the Department of Veterans A1ffairs (VA)
Regional Office (RO) in Roanoke, Virginia, which granted service connection for
bilateral hearing loss and assigned an initial noncompensable (i.e., 0 percent) rating.
The veteran wants a higher initial rating. See Fenderson v.1 West, 12 Vet. App. 119
(1999).

Since the claim must be further developed before the Board decides it, the case
is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Reasons for remand

Medical records

In his August 2003 substantive appeal (VA Form 9), the veteran reported he had been issued hearings aids by the Salem, Virginia, VA Medical Center (VAMC), indicating his hearing acuity was tested at that facility. But there currently are no VA outpatient treatment records on file. The evidence presently of record consist solely of two VA examination reports. So the additional records of his outpatient treatment at the Salem V AMC must be obtained. See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). See also 38 U.S.C.A. § 5l03A(b-c) (West 2002); 38 C.F.R. § 3.l59(c) (2005).

- 2 



VA examination

The veteran also contends that his hearing loss has worsened since the most recent VA audiological examination in July 2003. Therefore, he must be reexamined to assess the current severity of his hearing loss. See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined that Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, too, Snouffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent the claimant asserts the disability in question has undergone an increase in severity since the time of the last examination, a new V A examination is required).

Accordingly, this case is REMANDED to the RO via the AMC for the following:

1. Request all treatment records pertaining to the veteran from the Salem VAMC since December 2001, the date of claim. All records obtained should be associated with the claims file.

2. Schedule the veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss. The examiner is asked to provide results in a numeric format for each of the following frequencies: 1000, 2000, 3000 and 4000 Hertz. The examiner is also asked to provide an average of the above frequencies for each ear and indicate speech recognition scores for each ear using the Maryland CNC Test.

- 3 



3. Then readjudicate the claim in light of the additional evidence obtained. If the claim is not granted to the veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to respond to it.

Thereafter, the case should be returned to the Board for further appellate review. The purpose of this REMAND is to obtain additional evidence and ensure the veteran is afforded all due process of law. The Board intimates no opinion, either factual or legal, as to the ultimate disposition warranted. No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

-4

